Case 2:18-cv-01362 Document 64 Filed 05/06/21 Page 1 of 10 PagelD #: 369

      
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

— ay Gi =AK
Routh! ss use Rr ral West Vest Virginta,
eu

a

O K Shaw ooo, 353930§

  

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO. 2: 1G - Cu -O\2R 69
(Number to be assigned by Court)

\wwy Division of Correct ok Cohe i |, bation
(Reavin Soil Aurrorihy offeersonnie 7 Vhompson, Estep
Ol Cree Vern Jabuns , ay lewdl.s Eo TY

OlCicens Chairs Marken Al ASL. NuseesNol
(Enter above the full name of the , defendaht a ‘| Norvg i Tum (Na\ eidna

or defendants in this action)

loney | v hey hide

COMPLAINT

IL. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise i to your imprisonment?

Yes No
 

B.. .. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
» paper, using the same outline).

 

 

 

 

 

 

1... Parties to this previous lawsuit:
. Plaintiffs:
Defendants:
Ze ~ Court Gf federal court, name the district; if state court, name the
~ . .@ounty);

 

 

3, . : Docket Number:

 

. 4. ~- Name of judge to whom case was assigned:

 

5. - Disposition (for example: Was the case dismissed? Was it appealed?
'.-” Ts it still pending?

 

 

 

: 6. = - Approximate date of filing lawsuit:

 

7... Approximate date of disposition:

 

 
 

 

Case 2: 18- “CV- 1.01362 Document 64 "Filed 05/06/21 Page 3 oft 10 0 PagelD #: 371

II.

II.

D. Tf your answer is NO, explain why not:

~=&B. i 7 Additional Plaintiffs) and Address(es):

Place of Present Confinement: ASO barlie. st, ancebon \h aU4a

A. . Is there a prisoner grievance procedtre in this institution?
oo : Yes No

B.. . Did you present the facts relating to your complaint in the state. prisoner

a grievance procedure?
~ oo ee 7 2 : Yes \/ No.
Cc. . Ify0 you answer is YES:
- - What steps did you take? y, (od Orie a CD
| | Moced APE.
ee What was the result? vT [Jae chen ch CGaer
\aedp Com A. Fnoestiga ter oF Rubuseity

 

 

Parties.

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same. for additional

Plaintiffs, if any. )

A. Name of Plaintiff Dorey Kyshasin \Wendy

| (
"Address: 280 Earl re ab, D, Poe clea Wes ae

 

 

 

 

 
 

Case 2:18-cv-01362 Document 64 Filed 05/06/21 Page 4 of 10 PagelD #: 372

(in item.C. below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. .Use item D for the names, positions, and places of employment of any
additional defendants.)

C. | Defendant: Vai Division of Confection of Relat Ishetton |
yes federal Sal Batley ot cas fy Nurses

- ‘is employed as:
D. “Additional defendants: Olbreers, Rosvani x Viennese Qo,

 ohicre Evkep OCficen Tern Nabues ice V anda ey

of beer Cook olGeer Y ome . officer Urey Ulite

: Meer elare, actin, olicertlawse, Nuss Wel  Norvel}
Nurse Ya ean

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
ds. involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a

Qynumber of related claims, set forth each claim in a separate paragraph. (Use as much
bh YP space as you. need. Attach extra sheets if necessary.)

mr?
5 = Wawel, 2d, Doe oierw clits Mastin Pad 63: “Cah a

ofGeen afinds DA ne Wilh tonbaet +k lawa\ies Bown Laker
Lovn es Vek te hie Vod anck clowa sex ack in aan
Wage tarts i as Sexual Veressornent Phe Posen oI et
Violubren wns Qe. slats ¢ | _
= onl OF yor ios” os Visco! Pad BU ORGcer Cooks
LR yas A Resta Chee UIT o Mask on oflicer Punches
Wwe iy the face hwo ones Muy aut Was busted an

 

 

 

 

 
Case 2:18-cv-01362 Document 64. Filed 05/06/21 Page 5 of 10 PagelD #373

Voge hebeminf of Claim

_— lil Ring: wy Joig_ Ded 4 y “TrPrabebioc cash ail
BH ie complained abet inmaks Naren Unihe on. a
me, TD Wes bold bo otoe my Ape Yim UE aie
i> Said nd pew iA Ges avy fen Vlnehes,
It Wes taken hewn | boy ofGcer Tones, Mase tegen Saco
| amd Knecod 1, See head Die Ziimes taken Pro
Mae a) Wesey ond Pat tA al vestrainh looat wh UL, @ tee

mask on and vnased > (ewe asthma and eee
| Bret UWA mask on te suftucnte we
| Officer Neawelale ofcer None Pak me la. Bae a

| beat pn Ke qcobnad « » oskech, Mees é_ ell Norell
Le, a \prea Mn ng  Sreatment _ 2. Uas daniels rane
II D Vr > ai on. and was ed and have a eee
| \\iol lation OS mM Qralbs. Qefe _ ailuoe to Probet me

| Aiea \osdki wp ‘Clade del, occa ly oud edrea( ee

| | Wes lect | q Neslaginct ¢ Se eee

= . Sane 29,2618 Pod A4 officer Eshep
i Ger, \anclale adn Rrohechioe Beate Let eae

I \amates AS A. Mh_t hai tue - + (Axd ASn<_ and _ a
a | obeel_ Vy Raserne| Bester 04200 dbllee pale ao
aes of Cen ban a od el\ my pclong i tyres
Case 2:18-cv-01362.. Document 64.. Filed 05/06/21. Page 6 of 10 PagelD #:374

Yage 2 Shabemunt of Claim

“| Ruguss 26,261% Pad AY Da Probetione Custely

| OSecer Qense. saan etal Teale ie oa,
— | 4 cP to Si ack BD o6 outside come loack
+e a cell that hes Ptcieses Vasey Puddty
_IL cell Arf Ms ave le hepatitis
LE Cepoched i+ nobhvng Wes dme, ee
HI Sco" Ys 9! 00° Same Lamabes par + Vrrow pele _
YW body Clurds La nn Coll Hike D wes Sleep es
for a Jud Smee At es ‘ ee
__loladten oS yn Mahts les Prilune bo Probech ne

i Crom. een \oxy over omeobes . es

| Rugest 27, 201% Poh AU Bw Pobeche Curbs
Di BoP $6 BoP TD turn ir a Sern Shaberrene
_ yo Press ots} de, Chanzes Crom | Avmates Ty Neg iti
ts On we Wat hepatinic C same inmates
| & tann | sede meat inhe. Voey While officer
od offer Ponce WMromeen. noKbian (wads
dhene ond denied me m, its bs” Press .
chapyes On lamatvs Yaa assualbeh me

____ i} vw 1th \aocky lad = a Eee
TT Bach oun \ncapPureeh tA Roobechwr Custedy eee
ui aw ofPicer TA He of a Hares,

Buus vere Fisht Amadmet Urlatens of

| | Exce solve Feeee., ovucch Bratality j Unsanitary
hana snes Gaadiens, 4 Medbree\ Deleet

1 Neglaaence,
“Case 2: 18-¢ -CV- v-01362 “Document 64. Filed 05/06/21 Page 7 of 10 PagelD # 375

IV. Statement of Claim (continued):
My Yaw cule ed UO, Eiht Anedynint Violeworn
ot Wis Re his UMN Cisse Wanton [nflictesn,
oF Deine Administrator \ earch itness, |
_ Aon UY, 201% Sper By Digeru! od Roemns
D Ueas mnas.ee vA \natacd cull and loeat Lap by o Mea \owdate
oer Yense oud a mask wes Pat on Me D asked
Son A \pecalli a \neatment tof Nears c Weal eigher \pe cers
T ha Ave Phetnone TL was sland treatment,

OXNCEHwe Conc. Nas 6 Pies d- Medical Neglect + Weslagan ce
we { Relic Exe ohebs B ached

Relief

 

State ‘ion exactly what you want the court to do for you, Make no legal arguments.
Cite no cases or statutes.

‘Rosh, hedgan Lon erin ¥ ou Fhering ® EmeWonal
Dishes. Phyareal Concoebe. rem _ “+ Emchonal

Dret- Le.

 

 

 

 

 

 
Case 2:18-cv-01362 Document 64 Filed 05/06/21 Page 8 of 10 PagelD #: 376

V. Relief (continued)):

 

 

 

 

 

VII. Counsel -

A. If someone other than a lawyer is assisting you in preparing this case, state the
_person’s name:

 

B. - Have you made any effort to contact a private lawyer to determine if he or she

wees ~. would represent you in this civil action? Lf
da Yes No

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

 

“If not, state your reasons:

 

C. Have yow previously had a lawyer representing you in a civil action. in this

“2 court?” ©
o Yes, No \/_

 
“Case 2: 18- -CV- /-01362_ Document 64 Filed 05/06/21 Page 9 of 10 PagelD # 377

 

If so, state the lawyer’s name and address:

 

 

Signed this | x WA day of Mos ,20 2)

 

 

 

Ponten / \nl ood

Signature’of Plaintiff or aintifts

I declare.under penalty of perjury that the foregoing is true and correct.

Executed on _
(Date)

 

Signature of Movant/Plaintiff

 

Signature of Attorney ~
(if any) .
(ose nM ( Mayor | oy)
Ferg Pie sags le
DHE WY}

 fyrr7 rms saya yar] YY u7yD

YSAINOA¥ VSN *

Qh nn | Mote? Ald
‘he Mises QE,

XR KX MK HM YX h,p0 ph mereughy hovey

 

Case 2:18-cv-01362 Document 64 Filed 05/06/21 Page 10 of 10 PagelD #: 378

 
